204 F.2d 689
CLARK TRANSPORT COMPANY, Appellant,v.Marilyn ARBUCKLE, a Minor, by Delbert Arbuckle, her Fatherand Natural Guardian.
No. 14769.
United States Court of Appeals Eighth Circuit.
April 1, 1953.

Mordaunt & Mordaunt, Minneapolis, Minn., for appellant.
Foley & Foley, Wabasha, Minn., for appellee.
PER CURIAM.


1
Appeal from District Court dismissed with prejudice, but without taxation of costs in favor of either of the parties in this Court, on stipulation of counsel for respective parties.